      Case: 1:20-cv-07179 Document #: 1 Filed: 12/04/20 Page 1 of 7 PageID #:1




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

KAYLA QUARLES, individually and on
behalf of all others similarly situated,

               Plaintiff,
                                                     Case No. 20-cv-7179
       v.

PRET A MANGER (USA) LIMITED,

               Defendant.


                                    NOTICE OF REMOVAL

       Pursuant to 28 U.S.C. §§ 1332, 1441, 1446, and 1453, Defendant Pret A Manger (USA)

Limited (“Pret USA”), by and through counsel, hereby removes the matter captioned Kayla

Quarles v. Pret A Manger (USA) Limited, Case No. 2020CH06595, filed in the Circuit Court of

Cook County, Illinois on November 4, 2020 (hereinafter referred to as “the State Court Action”)

to the United States District Court for the Northern District of Illinois. The grounds for removal

are set forth below.

                  COMPLIANCE WITH STATUTORY REQUIREMENTS

       1.      On or about November 4, 2020, Plaintiff Kayla Quarles filed her Class Action

Complaint (“the Complaint”) alleging violations of Illinois’ Biometric Information Privacy Act

(“BIPA”) in the First Municipal District of the Circuit Court of Cook County, Illinois. Plaintiff

brought two counts against Pret USA: Count I asserted a violation of BIPA section 15(a), for an

alleged “failure to institute, maintain, and adhere to [a] publicly available [data-]retention

schedule”; and Count II asserted a violation of BIPA section 15(b), for an alleged “failure to obtain

informed written consent and release before obtaining biometric identifiers or information.” See

Ex. A. Both counts were asserted on behalf of Plaintiff and putative class members.
       Case: 1:20-cv-07179 Document #: 1 Filed: 12/04/20 Page 2 of 7 PageID #:2




       2.      On November 6, 2020, Pret USA was served with the Summons and Complaint

filed in the State Court Action. Pret USA’s removal of this action is timely because Pret USA is

removing this matter within 30 days of service of the Summons and Complaint. See 28 U.S.C. §

1446(b).

       3.      In accordance with 28 U.S.C. § 1446(a), a true and correct copy of the Summons

and Complaint served on Pret USA on November 6, 2020 is attached hereto as Exhibit A. See Ex.

A. Pret USA has not been served with, nor has it served, any other process, pleadings, or orders in

the State Court Action.

       4.      This Notice of Removal is properly filed in this district and division because the

First Municipal District of the Circuit Court of Cook County, Illinois is located within the Eastern

Division of the Northern District of Illinois. See 28 U.S.C. §§ 1441(a), 1446(a).

       5.      In accordance with 28 U.S.C. § 1446(d), Pret USA will promptly provide written

notice of removal of the State Court Action to Plaintiff, and will promptly file a copy of this Notice

of Removal with the Clerk of Court for the Circuit Court of Cook County, Illinois.

                    JURISDICTION PURSUANT TO 28 U.S.C. § 1332(d)
                          (CLASS ACTION FAIRNESS ACT)

       6.      This Court has original jurisdiction over this action pursuant to the Class Action

Fairness Act (“CAFA”), 28 U.S.C. § 1332(d). CAFA vests districts courts with original

jurisdiction over putative class actions in which there is minimal diversity between the parties, and

the amount in controversy, aggregated across putative class members’ claims, exceeds $5,000,000.

See 28 U.S.C. § 1332(d)(2), (6); see also id. § 1441(a) (providing for removal of civil actions for

which district courts have original jurisdiction). CAFA also requires that the action involve 100 or

more putative class members. Id. § 1332(d)(5)(B).




                                                -2-
       Case: 1:20-cv-07179 Document #: 1 Filed: 12/04/20 Page 3 of 7 PageID #:3




       7.        Plaintiff brings her claims “pursuant to 735 ILCS 5/2-801 on behalf of a class of

similarly situated individuals.” Ex. A, ¶ 39; see also 735 ILCS 5/2-801 (setting forth prerequisites

for maintenance of a class action under Illinois law). Accordingly, this action constitutes a “class

action,” as defined by CAFA. See 28 U.S.C. § 1332(d)(1)(B). Plaintiff alleges “the number of

persons within the Class is substantial, believed to amount to hundreds of persons,” Ex. A, ¶ 40,

meeting the requirement that the action involve 100 or more putative class members, id. §

1332(d)(5)(B).

       8.        In the Complaint, Plaintiff alleges that she “has been[,] at all relevant times, a

resident and citizen of Illinois.” Ex. A, ¶ 17.

       9.        Defendant Pret USA is a UK private limited company. Ex. B, ¶ 3. As such, for

diversity purposes, it is most comparable to a U.S. corporation. See, e.g., Wexler v. Allegion (UK)

Limited, No. 16 Civ. 2252 (ER), 2016 WL 6662267, at *3 (S.D.N.Y. Nov. 9, 2016) (“Allegion UK

is a UK private limited company. Accordingly, it is treated as a corporation for the purposes of

diversity subject matter jurisdiction . . . .”); SHLD, LLC v. Hall, No. 15 Civ. 6225 (LLS), 2015

WL 5772261, at *2 (S.D.N.Y. Sept. 29, 2015) (“UK private limited companies are treated as

corporations for the purposes of diversity subject-matter jurisdiction.”). A corporation is deemed

a citizen of “every State and foreign state by which it has been incorporated and of the State or

foreign state where it has its principal place of business.” 28 U.S.C. § 1332(c)(1). Pret USA’s

principal place of business is in New York. Ex. B, ¶ 3. Thus, Pret USA is a citizen of both the UK

and New York.

       10.       Because Plaintiff is a citizen of Illinois, and Pret USA is a citizen of the UK and

New York, CAFA’s minimal-diversity requirement is satisfied. See id. § 1332(d)(2)(A)




                                                  -3-
       Case: 1:20-cv-07179 Document #: 1 Filed: 12/04/20 Page 4 of 7 PageID #:4




(recognizing minimal diversity where “any member of a class of plaintiffs is a citizen of a State

different from any defendant”).

       11.     For the amount in controversy, “[a] removing party . . . only must establish the

amount in controversy by a good faith estimate that is ‘plausible and adequately supported by the

evidence.’” Roppo v. Travelers Com. Ins. Co., 869 F.3d 568, 579 (7th Cir. 2017) (“The party

seeking removal does not need to establish what damages the plaintiff will recover, but only how

much is in controversy between the parties.”).

       12.     In her Complaint, Plaintiff does not allege a total dollar amount in damages.

However, Plaintiff brings her claims under BIPA, which provides for $5,000 “for each violation”

committed “intentionally or recklessly,” or $1,000 “for each violation” committed “negligently.”

740 ILCS 14/20(1)–(2). While Pret USA denies liability for any such alleged violations, or the

appropriateness of any such damages, Plaintiff’s Complaint seeks “statutory damages of $5,000.00

for each intentional and/or reckless violation of BIPA,” or, in the alternative, “$1,000.00 for each

negligent violation.” Ex. A, ¶¶ 52, 62.

       13.     Plaintiff defines the proposed class as “[a]ll individuals who, while residing in the

State of Illinois, had their fingerprints collected, captured, received or otherwise obtained and/or

stored by Defendant,” and she estimates its size “to amount to hundreds of persons.” Id. ¶¶ 39–40.

Pret USA’s records indicate that, since January 1, 2018, approximately 515 employees worked in

Pret USA’s Illinois restaurants. See Ex. B, ¶ 4.

       14.     Plaintiff’s allegations, as applied to approximately 515 Illinois employees, could

well exceed the $5,000,000 threshold if Plaintiff seeks the sum of $5,000 for Count I and $5,000

for Count II, before potential attorneys’ fees. See, e.g., Webb v. Fin. Indus. Regul. Auth., Inc., 889

F.3d 853, 857 (7th Cir. 2018) (“Legal fees may count toward the amount in controversy if the




                                                   -4-
      Case: 1:20-cv-07179 Document #: 1 Filed: 12/04/20 Page 5 of 7 PageID #:5




plaintiff has a right to them ‘based on contract, statute, or other legal authority.’”); see also 740

ILCS 14/20(3) (providing for recovery of “reasonable attorneys’ fees” by a prevailing party).

Again, Pret USA denies liability for Plaintiff’s claims, any purported damages, and any such

calculation of damages, but Pret USA recognizes that the Complaint’s allegations provide the

requisite amount in controversy for removal under CAFA.

       15.     Removal of this action is thus proper, as this Court has original jurisdiction over

Plaintiff’s claims under CAFA.

                                   NO WAIVER OF RIGHTS

       16.     With this removal, Pret USA does not waive any claims or defenses. Pret USA also

does not concede, in any way, that the allegations in the Complaint are accurate, that Pret USA

committed any of the violations of law alleged in the Complaint, that Plaintiff has asserted any

claims upon which relief can be granted, that certification of the proposed class is appropriate, or

that recovery of any of the amounts sought is authorized or appropriate.




                                                -5-
      Case: 1:20-cv-07179 Document #: 1 Filed: 12/04/20 Page 6 of 7 PageID #:6




Dated: December 4, 2020                  Respectfully submitted,



                                         s/ Katherine S. Bailey
                                         Michael J. Gray
                                         mjgray@jonesday.com
                                         Efrat R. Schulman
                                         eschulman@jonesday.com
                                         Katherine S. Bailey
                                         kbailey@jonesday.com
                                         JONES DAY
                                         77 West Wacker
                                         Suite 3500
                                         Chicago, IL 60601.1692
                                         Telephone:    +1.312.782.3939
                                         Facsimile:    +1.312.782.8585

                                         Attorneys for Defendant Pret A Manger
                                         (USA) Limited




                                        -6-
      Case: 1:20-cv-07179 Document #: 1 Filed: 12/04/20 Page 7 of 7 PageID #:7




                               CERTIFICATE OF SERVICE

       I hereby certify that, on December 4, 2020, I electronically filed the foregoing with the

Clerk of the Court using the CM/ECF system and served the foregoing on counsel of record.




                                                     /s/    Katherine S. Bailey
                                                      Katherine S. Bailey




                                             -7-
